Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 1 of 8 PageID #: 6825




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  HOLOGIC, INC., a Delaware corporation;        )
  and CYTYC SURGICAL PRODUCTS,                  )
  LLC, a Massachusetts limited liability        )
  company,                                      )
                                                )
                 Plaintiffs,                    )
                                                )
         v.                                     )       C.A. No. 20-295-JFB-SRF
                                                )
  MINERVA SURGICAL, INC., a                     )
  Delaware corporation,                         )
                                                )
                 Defendant.                     )


                                    MEMORANDUM OPINION

  I.     INTRODUCTION

         Presently before the court in this patent infringement action is a motion to stay pending

  the exhaustion ofthe appeals in Hologic, Inc. et al. v. Minerva Surgical, Inc., C.A. No. 15-1031-

  JFB-SRF filed by defendant Minerva Surgical, Inc. ("Minerva"). 1 (D.I. 60) For the following

  reasons, Minerva's motion to stay is GRANTED.

  II.    BACKGROUND

         Hologic, Inc. and CYTYC Surgical Products, LLC (together, "Hologic") initiated this

  action in July 2020, alleging infringement ofHologic's U.S. Patent No. 9,095,348 ("the '348

  patent") by Minerva's redesigned Endometrial Ablation System ("Redesigned EAS"). (D.I. 1 at

  ,-i,-i 1, 35, 61) The scope ofthe reliefsought for the alleged infringement is limited to monetary

  damages for the five month period the Redesigned EAS was sold before the '348 patent expired




  1
   The briefing and other filings associated with the pending motion to stay are found at D.I. 61,
  D.I. 67, D.I. 68, D.I. 70, D.I. 75, D.I. 76, and D.I. 79.
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 2 of 8 PageID #: 6826
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 3 of 8 PageID #: 6827
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 4 of 8 PageID #: 6828
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 5 of 8 PageID #: 6829
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 6 of 8 PageID #: 6830
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 7 of 8 PageID #: 6831
Case 1:20-cv-00925-JFB-SRF Document 121 Filed 04/06/21 Page 8 of 8 PageID #: 6832
